For the reasons given in Arnold v. Dennis, at this term of the Court, and also for the additional reason that it does not appear that F. H. Thomas, the devisee, in item 8 of the will (a construction of which seems to be the purpose of the appeal), died without issue, the most material part of the case, this case must go back for a new trial. It is said in the statement of the case that "plaintiffs claim that he died (114) without issue," but surely that must be found as a fact before it can be expected that we should make a decision in the matter. The case was made up by counsel.
New trial.